PER CURIAM.
We are affirming the default judgment for $600 in this case for damages to the appellee’s car because we think the lower court was justified in entering the default judgment upon the failure of the appellant to appear either in person or by counsel. The record shows that the court gave the appellant’s son, who appeared for him on the day set for the trial, sufficient time to contact counsel. However, the son failed to obtain counsel or report back to the court.
The motion for an appeal is overruled, and the judgment is affirmed.